Case 2:20-cv-02274-RFB-NJK Document 1-1 Filed 12/16/20 Page 1 of 9




                  EXHIBIT A

                    Complaint




                  EXHIBIT A
     Case 2:20-cv-02274-RFB-NJK Document 1-1 Filed 12/16/20 Page 2 of 9
                                                                                  Electronically Filed
                                                                                  11/13/2020 12:22 PM
                                                                                  Steven D. Grierson
                                                                                  CLERK OF THE COURT
 1

 2
     Burke Huber (SBN 10902)
     RICHARD HARRIS LAW FIRM
     801 South Fourth Street
                                                                                 ,G.;,4.,A
 3   Las Vegas, Nevada 89101
     Telephone: (702 444-4444
 4   Facsimile: (702) 444-4455                                          CASE NO: A-20-824753-C
     burke@richardharrislaw.com                                                         Department 22
 5   Attorneys for Plaintiff Rita Leger, individually, Raymond Allen, individually, Diyana
     Valkanova, individually, Christine Chenh, individually, Anthony Dich, individually, Felicidad
 6   Riter and on behalf of other members similarly situated
 7                                          DISTRICT COURT
 8                                     CLARK COUNTY, NEVADA
 9                                                ) CASE NO.:
     RITA LEGER, individually,
     RAYMOND ALLEN, individually,                 ) CLASS ACTION COMPLAINT FOR
10                                                ) DAMAGES FOR:
     DIYANA VALKANOVA,                            )
11   individually, CHRISTINE CHENH,               ) 1.
     individually, ANTHONY DICH,                         FAILURE TO PAY MINIMUM
                                                  )
12   individually, FELICIDAD RITER,               )      WAGE (FLSA)
     individually and on behalf of other          ) 2.   FAILURE TO PAY MINIMUM
13                                                )      WAGE (NRS §608.250 ET. SEQ.)
     members of the general public
     similarly situated,                          ) 3.   WILLFUL FAILURE TO PAY
14                                                )      WAGES DUE (NRS §608.020 ET.
                                                  )      SEQ., NRS §608.190)
15                                                ) 4.
                    Plaintiff,                           UNLAWFUL TAKING OF TIPS (NRS
                                                  )
16                                                )      §608.160, et. seq.)
     v.                                           ) 5.   BREACH OF EMPLOYMENT
17                                                )      CONTRACT – RE: TIPS
     LANDRY’S INC. dba GOLDEN                     ) 6.   UNJUST ENRICHMENT
18   NUGGET, and DOES 1 through 25,               )
                                                  )          Exempt from Arbitration
19                                                )
                                                  )      Significant Issues of Public Policy
20                  Defendants.                   )           And Declaratory Relief
                                                  )
21                                                )
22                                     GENERAL ALLEGATIONS
23          Plaintiffs Rita Leger, Raymond Allen, Diyana Valkanova, Christine Chenh, Anthony
24   Dich, Plaintiff Riter (hereinafter referred to collectively as “Plaintiffs”), individually and on
25   behalf of all other persons similarly situated allege as follows:
26          1.      Plaintiffs are residents of the State of Nevada. Plaintiffs performed the work that
27   is the subject of this Complaint in Clark County, State of Nevada.
28


                                                        1
                                 CLASS ACTION COMPLAINT FOR DAMAGES

                                      Case Number: A-20-824753-C
     Case 2:20-cv-02274-RFB-NJK Document 1-1 Filed 12/16/20 Page 3 of 9


 1           2.      At all times mentioned in this Complaint Plaintiffs are informed and believe, and

 2   thereon allege, that Defendant Landry’s Inc. (herein after referred to as “Defendant”) is a

 3   corporation doing business as the Golden Nugget in Clark County, State of Nevada.

 4           3.      Plaintiffs are unaware of the true names and capacities of those Defendants sued

 5   as Does 1 through 25. Plaintiffs will amend this Complaint when those names and capacities

 6   become known. On information and belief, each of the Defendants, including Doe Defendants,

 7   are the agents, employees, representatives, or co-conspirators of each of the other Defendants,

 8   and in engaging in the conduct alleged herein, did so in furtherance of such relationship.

 9           4.      Venue is proper in this judicial district because the conduct alleged in this

10   Complaint occurred in this judicial district.

11                                     CLASS ALLEGATIONS

12           5.      Plaintiffs and other similarly situated class members re-allege and incorporate by

13   reference each and every allegation contained in paragraphs 1 through 4, inclusive, as though

14   fully set forth herein.

15           6.      Plaintiffs are informed and believe, and thereon allege, that they are the members

16   of the class they represent. Plaintiffs were employed by Defendants as hourly workers. Plaintiff

17   Leger commenced her employment 2005. Plaintiff Allen commenced his employment in 2000.

18   Plaintiff Valkanova commenced her employment in 2015. Plaintiff Chenh commenced her

19   employment in or around 1999. Plaintiff Dich commenced his employment in 2005. Plaintiff

20   Riter commenced her employment in or around 2007.

21           7.      Plaintiffs bring this action as a class action pursuant to 29 U.S.C. §216(b) and

22   NRCP 23. The classes that Plaintiffs represent is defined as: all current and former hourly paid

23   workers employed by Defendant in the state of Nevada within the applicable statute of

24   limitations.

25           8.      This action has been brought and may properly be maintained as a class action

26   pursuant to the provisions of the 29 U.S.C. §216, because there is a well-defined community of

27   interest in the litigation and the proposed class is ascertainable:

28   ///


                                                        2
                                CLASS ACTION COMPLAINT FOR DAMAGES
     Case 2:20-cv-02274-RFB-NJK Document 1-1 Filed 12/16/20 Page 4 of 9


 1              a.     Numerosity: The Plaintiff Class is so numerous that the individual joinder

 2              of all members is impractical under the circumstances of this case. While the

 3              exact number of class members is unknown to Plaintiffs at this time, Plaintiffs are

 4              informed and believe, and thereon allege, that there are over 2000 current and

 5              former hourly paid workers employed by Defendants that failed to receive proper

 6              overtime, received improper and false paycheck stubs, failed to receive all wages

 7              at discharge, and failed to receive all minimum wages for all hours worked.

 8              b.     Common Questions Predominate: Common questions of law and fact

 9              exist as to all members of the Plaintiff Class and predominate over any

10              questions that affect only individual members of the class. The common

11              questions of law and fact include, but are not limited to:

12                     i.         Whether Defendants are subject to Fair Labor and Standards

13                                Act;

14                     ii.        Whether Defendants violated Federal and State minimum wage

15                                laws;

16                     iii.       Whether Defendants failed to pay wages when due;

17                     iv.        Whether Defendants failed to pay tips in violation of NRS §

18                                608.160;

19                     v.         Whether Defendants failed to pay tips pursuant to an

20                                employment agreement;

21                     vi.        Whether Plaintiffs and the Class have sustained damages and, if

22                                so, what is the proper measure of them;

23                     vii.       Whether Defendants owed Plaintiffs and the Class damages

24                                pursuant to NRS §608.050;

25                     viii.      Whether class members and Plaintiff s previously worked or

26                                currently work for Defendants within the applicable statute of

27                                limitation.

28   ///


                                                  3
                              CLASS ACTION COMPLAINT FOR DAMAGES
     Case 2:20-cv-02274-RFB-NJK Document 1-1 Filed 12/16/20 Page 5 of 9


 1              c.     Typicality: Plaintiffs’ claims are typical of the claims of the class

 2              members. Plaintiffs and the members of the class sustained damages arising out

 3              of Defendants’ common practice of failing to pay all minimum wages for all

 4              hours worked, failing to pay all wages due at termination, failing to pay tips, and

 5              breaching an employment agreement to pay tips. Plaintiff and the class members’

 6              claims are based on the same legal theories, particularly federal and state

 7              minimum wage laws.

 8              d.     Adequacy: Plaintiffs will fairly and adequately protect the interests of the

 9                     members of the class. Plaintiffs have no interest that is adverse to the

10                     interests of the other class members.

11              e.     Superiority: A class action is superior to other available means for the fair

12                     and efficient adjudication of this controversy since individual joinder of

13                     all members of the class is impractical; class action treatment will permit a

14                     large number of similarly situated persons to prosecute their common

15                     claims in a single forum simultaneously, efficiently, and without the

16                     unnecessary duplication of effort and expense that numerous individual

17                     actions would engender. Furthermore, as the damages suffered by each

18                     individual member of the class may be relatively small, the expenses and

19                     burden of individual litigation would make it difficult or impossible for

20                     individual members of the class to redress the wrongs done to them, while

21                     an important public interest will be served by addressing the matter as a

22                     class action. The cost to the court system of the adjudication of such

23                     individual litigation would be substantial. Individualized litigation

24                     would also present the potential for inconsistent or contradictory

25                     judgments.

26              f.     Public Policy Consideration: Employers throughout the state violate wage

27                     and hour laws. Current employees are often afraid to assert their rights

28                     out of fear of direct or indirect retaliation. Former employees are fearful


                                                 4
                           CLASS ACTION COMPLAINT FOR DAMAGES
     Case 2:20-cv-02274-RFB-NJK Document 1-1 Filed 12/16/20 Page 6 of 9


 1                          of bringing actions because they perceive their former employers can

 2                          blacklist them in their future endeavors through negative references.

 3                          Class actions provide the class members who are not named on the

 4                          Complaint with a type of anonymity that allows for vindication of their

 5                          rights.
                                       FIRST CAUSE OF ACTION
 6                                    Failure to Pay Minimum Wage
                                                  (FLSA)
 7
            9.      Plaintiffs re-allege and incorporate by reference each and every allegation
 8
     contained in paragraphs 1 through 8, inclusive, as though fully set forth herein.
 9
            10.     Plaintiffs are informed and believe, and thereon allege that at all times relevant to
10
     their employment by Defendants, FLSA laws were in full force and effect and binding upon
11
     Defendants. These statutes required Defendants to pay to Plaintiffs and class members one-and-
12
     federal minimum wage for all hours worked.
13
            11.     Plaintiffs are informed and believe, and thereon allege, that Plaintiffs and other
14
     similarly situated class members often worked but were not paid for the time worked.
15
            12.     Plaintiffs are informed and believe, and thereon allege, that Plaintiffs and other
16
     similarly situated class members failed to receive their pay for hours worked pursuant to
17
     minimum wage laws.
18
            13.     As a result of the unlawful acts of Defendants, Plaintiffs and other similarly
19
     situated class members are entitled to recover unpaid wages, interest, liquidated damages, and
20
     reasonable attorney’s fees and costs as provided for by law.
21

22                                   SECOND CAUSE OF ACTION
                              Failure to Pay Nevada State Minimum Wage
23                                 (Violation of NRS §608.250, et. seq.)

24          14.     Plaintiffs re-allege and incorporates by reference each and every allegation

25   contained in paragraphs 1 through 13, inclusive, as though set forth fully herein.

26          15.     Plaintiffs are informed and believe, and thereon allege, that Plaintiffs and other

27   similarly situated class members often worked but were not paid for the time worked.

28          16.     Plaintiffs are informed and believe, and thereon allege, that Plaintiffs and other


                                                      5
                               CLASS ACTION COMPLAINT FOR DAMAGES
     Case 2:20-cv-02274-RFB-NJK Document 1-1 Filed 12/16/20 Page 7 of 9


 1   similarly situated class members failed to receive their pay for hours worked pursuant to

 2   minimum wage laws.

 3         17.      Plaintiffs are informed and believe, and thereon allege, that Plaintiffs and other

 4   similarly situated class members failed to receive their pay for hours worked pursuant to

 5   minimum wage laws.

 6         18.      As a result of the unlawful acts of Defendants, Plaintiffs and other similarly

 7   situated class members are entitled to recover unpaid wages, liquidated damages, interest, and

 8   reasonable attorney’s fees and costs as provided for by law.

 9
                                      THIRD CAUSE OF ACTION
10                              Failure to Pay Wages Upon Termination
                            (Violation of NRS §§608.020 et. seq., 608.190, et. seq. )
11
            19.     Plaintiffs re-allege and incorporate by reference each and every allegation
12
     contained in paragraphs 1 through 18, inclusive, as though fully set forth herein.
13
            20.     At all times mentioned in this Complaint Nevada Labor Codes §§ 608.020 et.
14
     seq., 608.190, et. seq. were in full force and effect and binding on Defendants. Said sections
15
     require an employer to pay all unpaid and earned wages to an employee immediately upon
16
     discharge.
17
            21.     Plaintiffs are informed and believe, and thereon allege, that Defendants refused
18
     and/or willfully failed to pay all wages owed to Plaintiffs and class members at the time of
19
     discharge, including minimum wages, tips owed, and liquidated penalties.
20
            22.     As a result of Defendants’ violation of Nevada Labor Codes, Plaintiffs and
21
     similarly situated class members are entitled to penalties under Nevada and Federal Law, which
22
     provides that upon violation, “ the wages of the employee shall continue as a penalty from the
23
     due date thereof at the same rate until paid or until an action is commenced; but such wages shall
24
     not continue for more than 30 days.”
25
     ///
26
     ///
27
     ///
28


                                                      6
                               CLASS ACTION COMPLAINT FOR DAMAGES
     Case 2:20-cv-02274-RFB-NJK Document 1-1 Filed 12/16/20 Page 8 of 9


 1
                                     FOURTH CAUSE OF ACTION
 2                                       Unlawful taking of Tips
                                   (Violation of NRS § 608.160 et. seq.)
 3
            23.     Plaintiffs re-allege and incorporate by reference each and every allegation
 4
     contained in paragraphs 1 through 22, inclusive, as though set forth fully herein.
 5
            24.     Plaintiffs are informed and believe, and thereon allege, that NRS § 608.160 was in
 6
     full force and effect and binding on Defendants at all times mentioned herein. Said section
 7
     requires that employers to pay employees tips earned.
 8

 9          25.     Plaintiffs and similarly situated class members are therefore entitled to recover

10   the unpaid tips, interest thereon, and reasonable attorney’s fees and costs as provided for by law.
                                     FIFTH CAUSE OF ACTION
11                           (Breach of Employment Agreement – Re: Tips)
12          26.     Plaintiffs re-allege and incorporate by reference each and every allegation
13   contained in paragraphs 1 through 25, inclusive, as though fully set forth herein.
14          27.     At all times herein mentioned, Defendants agreed to pay “tokes” or tips pursuant
15   to contract that was in full force and effect and binding upon Defendants. Said contractual
16   agreement, required Defendants to pay tokes to employees per the “Toke Agreement.”
17           28.    Defendants failed to pay Plaintiffs and similarly situated class members the tokes
18   owed to them pursuant to agreement.
19           29.    As a direct result of the actions of Defendants as alleged above, Plaintiffs and
20   similarly situated class members suffered damages.
21           30.    As a direct result of the actions of Defendants as alleged above, Plaintiffs and
22   similarly situated class members are therefore entitled to recover the unpaid tips, interest
23   thereon, and reasonable attorney’s fees and costs as provided for by law.
24
                                       SIXTH CAUSE OF ACTION
25
                                          (Unjust Enrichment)
26           31.    Plaintiffs re-allege and incorporate by reference each and every allegation
27   contained in paragraphs 1 through 30, inclusive, as though fully set forth herein.
28           32.    At all times herein mentioned, Defendants agreed to pay pursuant to contract that

                                                      7
                                CLASS ACTION COMPLAINT FOR DAMAGES
     Case 2:20-cv-02274-RFB-NJK Document 1-1 Filed 12/16/20 Page 9 of 9


 1   was in full force and effect and binding upon Defendants.

 2          33.      Defendants failed to pay Plaintiffs and similarly situated class members pursuant

 3   to agreement.

 4          34.      Defendants unjustly retained the money of Plaintiffs against fundamental

 5   principles of justice or equity and good conscience.

 6          35.      As a direct result of the actions of Defendants as alleged above, Plaintiffs and

 7   similarly situated class members suffered damages.

 8          36.      As a direct result of the actions of Defendants as alleged above, Plaintiffs and

 9   similarly situated class members are therefore entitled to recover the unpaid tips, interest

10   thereon, and reasonable attorney’s fees and costs as provided for by law.

11                                        PRAYER FOR RELIEF

12          WHEREFORE, Plaintiffs, on their own behalf, and on behalf of other members of the

13   general public similarly situated, pray for judgment against Defendants as follows:

14          1.       Judgment against Defendants for all unpaid wage damages owed to Plaintiffs and

15                   class members in excess of $15,000;

16          2.       Judgment against Defendants for liquidated damages owed to Plaintiffs and class

17                   members in excess of $15,000;

18          2.       Judgment against Defendants for pre-judgment interest, in excess of $15,000;

19          3.       Judgment against Defendants for reasonable attorney’s fees and costs;

20          4.       Judgment against Defendants for all waiting time penalties according

21                   to proof;

22          5.       Compensatory Damages in excess of $15,000;

23          6.       Special Damages in excess of $15,000;

24          7.   Declaratory relief and such other relief as the Court deems appropriate and just.
                                                          /s/Burke Huber
25   Dated: November 13, 2020,
                                                        Burke Huber
26                                                      RICHARD HARRIS LAW FIRM
                                                        Attorney for Plaintiffs
27                                                      individually, and on behalf
28                                                      of other members of the general
                                                        public similarly situated

                                                      8
                                 CLASS ACTION COMPLAINT FOR DAMAGES
